                  Case 19-12220-KBO             Doc 110       Filed 12/05/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:
                                                            Chapter 11
              YUETING JIA,1
                                                            Case No. 19-12220-KBO
                                     Debtor.
                                                            Re: DI 89



                O-FILM GLOBAL (HK) TRADING LIMITED AND NANCHENG
            O-FILM PHOTOELECTRIC TECHNOLOGY CO., LTD.’S JOINDER IN
         SHANGHAI LAN CAI ASSET MANAGEMENT CO, LTD.’S MOTION (I) TO
             DISMISS THE DEBTOR’S CHAPTER 1 CASE OR, ALTERNATIVELY,
        (II) TO TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

             O-Film Global (HK) Trading Limited and Nanchang O-Film Photoelectric Technology

Co., Ltd. (collectively, “O-Film”) hereby joins in Shanghai Lan Cai Asset Management Co, Ltd.’s

Motion (I) To Dismiss The Debtor’s Chapter 11 Case Or, Alternatively, (II) To Transfer Venue To

The Central District of California [D.I. 89] (the “Motion to Dismiss”), with the exception of

Argument II of the Motion to Dismiss pertaining to the transfer of venue in which O-Film does not

join and for which O-Film does not take a position. For the reasons set forth in the Motion to

Dismiss, including the Debtor’s attempt to obtain a discharge of claims comprised almost entirely of

China-based creditors who never anticipated having to resolve their disputes in a complex insolvency

proceeding brought in the United States, O-Film respectfully requests that this Court enter an Order

dismissing this case and granting O-Film such other and further relief as this Court may deem just

and proper.




1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275
             Case 19-12220-KBO   Doc 110   Filed 12/05/19   Page 2 of 2



Dated:   December 5, 2019
         Wilmington, Delaware       BAYARD, P.A.

                                    /s/ GianClaudio Finizio
                                    Neil B. Glassman (No. 2087)
                                    Scott D. Cousins (No. 3079)
                                    GianClaudio Finizio (No. 4253)
                                    600 N. King Street, Suite 400
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 655-5000
                                    Facsimile: (302) 658-6395
                                    Email: nglassman@bayardlaw.com
                                            scousins@bayardlaw.com
                                            gfinizio@bayardlaw.com

                                    Counsel to O-Film Global (HK) Trading Limited
                                    and Nancheng O-Film Photoelectric Technology
                                    Co., Ltd.
